           Case 3:20-cv-00267-LRH-WGC Document 3 Filed 05/12/20 Page 1 of 1




1

2

3

4

5                               UNITED STATES DISTRICT COURT
6                                       DISTRICT OF NEVADA
7                                                  ***
8     RAMIRO RODRIGUEZ-CARILLO,                        Case No. 3:20-cv-00267-LRH-WGC
9                                        Petitioner,
             v.                                                         ORDER
10

11    WARDEN GARRETT, et al.,
12                                  Respondents.
13

14          Petitioner, who is in the custody of the Nevada Department of Corrections, has
15   submitted a petition for a writ of habeas corpus, a motion for appointment of counsel,
16   and a financial affidavit indicating that he is able to pay the filing fee ($5.00) for a
17   habeas proceeding. ECF No. 1. He has not, however, paid the fee.
18          IT IS THEREFORE ORDERED that petitioner shall have 30 days from the date
19   of this order to make the necessary arrangements to pay the filing fee of five dollars
20   ($5.00), accompanied by a copy of this order. Failure to comply will result in the
21   dismissal of this action without prejudice.
22          DATED this 12th day of May, 2020.
23

24
                                                         LARRY R. HICKS
25                                                       UNITED STATES DISTRICT JUDGE
26

27

28
